Citation Nr: 1634227	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  11-27 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board has reframed the issue on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran contends that the acquired psychiatric disability, to include PTSD and depressive disorder, is caused by the combat experiences he had in Vietnam.  Specifically, the Veteran contends that, in Vietnam, he was shot at by the enemy, a grenade exploded near him, he witnessed men and women being killed, and he killed an enemy soldier and watched him die.  See January 2010 Notice of Disagreement.  In the alternative, the Veteran contends that the acquired psychiatric disability is secondary to service-connected disabilities, particularly left ear hearing loss and coronary artery disease.  Id; see also July 2016 Argument Brief from the representative.

The Board finds that the Veteran engaged in combat with the enemy during service.  The DD Form 214 indicates receipt of the Combat Infantry Badge and Bronze Star; therefore, the Board finds that the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f)(2) is applicable, and the Veteran's lay accounts of combat experiences in Vietnam are sufficient to establish the occurrence of the claimed in-service stressor events.

In this case, although the Veteran was afforded a VA examination in November 2008, the examiner concluded the Veteran did not meet the criteria for any mental health disorder.  Shortly after this examination, however, VA treatment records reflect the Veteran was diagnosed with and treated for depressive disorder.  See January 2009 VA treatment record noting an assessment of "new onset depression" and subsequent VA records reflecting a diagnosis and treatment with Celexa.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  In light of the "low threshold" for examination and medical opinion as announced in McLendon, the Board finds that remand for a VA examination with a nexus opinion is necessary to assist in determining the nature and etiology of the current psychiatric disabilities.

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA mental health examination to assist in determining whether the Veteran has a currently diagnosed psychiatric disorder in addition to depressive disorder, to include PTSD, that is related to service and/or secondary to service-connected disabilities.  Following a review of all relevant evidence from the electronic file, to include in VBMS and Virtual VA, an interview with the Veteran to obtain a complete medical and psychiatric history (to include any relevant in-service and post-service injuries/diseases), an examination, and any necessary testing, the VA examiner is asked render diagnoses and to offer the following opinions:

a) Does the Veteran have a current diagnosis of PTSD?  

b) If the Veteran has a current PTSD diagnosis, is it at least as likely as not (50 percent probability or greater) that the PTSD had its onset in service or is otherwise caused by, or related to, active service?

c) If the Veteran has a current PTSD diagnosis, is it at least as likely as not (50 percent probability or greater) that the current PTSD is caused by the service-connected disabilities?

d) If not caused by the service-connected disabilities, is it at least as likely as not (50 percent probability or greater) that the current PTSD (if diagnosed) is aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected disabilities?  If the VA examiner opines that the current PTSD is aggravated by the service-connected disabilities, he/she should indicate the degree of disability before aggravation and the current degree of disability.

e) Is it at least as likely as not (50 percent probability or greater) that any current acquired psychiatric disability other than PTSD, including, but not limited to, depressive disorder, had its onset in service or is otherwise caused by, or related to, active service?

f) Is it at least as likely as not (50 percent probability or greater) that any current acquired psychiatric disability other than PTSD, including, but not limited to, depressive disorder, is caused by the service-connected disabilities?

g) If not caused by the service-connected disabilities, is it at least as likely as not (50 percent probability or greater) that any current acquired psychiatric disability other than PTSD, including, but not limited to, depressive disorder, is aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected disabilities?  If the VA examiner opines that the current acquired psychiatric disability is aggravated by the service-connected disabilities, he/she should indicate the degree of disability before aggravation and the current degree of disability.

In this regard, the VA examiner should provide an etiology opinion regarding all diagnosed acquired psychiatric disabilities, to include, but not limited to, PTSD and depressive disorder.

In rendering the opinions requested in paragraphs b) and e), the VA examiner should assume, as fact, that, as a combat veteran in Vietnam, the Veteran was shot at by the enemy, a grenade exploded near him, he witnessed men and women being killed, and he killed an enemy soldier and watched him die.

In rendering the requested opinions in paragraphs c), d), f) and g) the VA examiner should consider that the Veteran is service connected for coronary artery disease, tinnitus, left ear hearing loss, and residual scar associated with coronary artery disease.

In rendering the opinions requested in paragraphs e) through g), the VA examiner should assume, as fact, that the Veteran is diagnosed with depressive disorder.

For all of the above opinions, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and compliance with the requested actions has been ensured, and any additional development deemed necessary, the appeal of service connection for an acquired psychiatric disability, to include PTSD and depressive disorder, should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




